Exhibit 10.62
 
WAIVER AND FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SECURITIES PURCHASE
AGREEMENT AND SECURITY AGREEMENT
 
THIS WAIVER AND FIRST AMENDMENT (this “Amendment”) is entered into as of March
27, 2015, by and among FUSION NBS ACQUISITION CORP. a Delaware corporation
(“Borrower”), FUSION TELECOMMUNICATIONS INTERNATIONAL, INC., a Delaware
corporation (“Parent”), NETWORK BILLING SYSTEMS, L.L.C., a New Jersey limited
liability company (“NBS”), FUSION BVX LLC, a Delaware limited liability company
(“BVX”), PINGTONE COMMUNICATIONS, INC., a Delaware corporation (“PingTone,” and
together with Parent, NBS, BVX, the “Guarantors”, and together with the
Borrower, the “Credit Parties”), the financial institutions set forth on the
signature pages hereto (each a “Lender” and collectively, “Lenders”) and
Praesidian Capital Opportunity Fund III, LP as agent for Lenders (in such
capacity, “Agent”).
 
BACKGROUND


Credit Parties, Lenders and Agent are parties to a Second Amended and Restated
Securities Purchase Agreement and Security Agreement, dated as of October 31,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), pursuant to which Agent and Lenders provide
Borrower with certain financial accommodations.
 
Credit Parties have requested that Agent and Lenders waive an Event of Default
that has occurred and Agent and Lenders are willing to do so on the terms and
conditions hereafter set forth.
 
NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrower by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1. Definitions.  All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.
 
2. Waiver.  Credit Parties acknowledge that Capital Expenditures in the fiscal
year ending December 31, 2014 totaled $3,717,541, which exceeded the maximum
amount of Capital Expenditures permitted under Section 9.15(c) of the Loan
Agreement and that such failure constitutes an Event of Default under Section
11.01(c) of the Loan Agreement (the “Specified Default”). Subject to
satisfaction of the conditions precedent set forth in Section 4 below, Agent and
Lenders hereby waive such Event of Default.
 
3. Amendment of Financial Covenant. Subject to the satisfaction of the
conditions precedent set forth in Section 4 below, the financial covenant set
forth in Section 9.15(c) and 9.15(e) of the Loan Agreement is hereby amended to
read in its entirety as follows:
 
“(c)           Borrower Capital Expenditures.  The Borrower shall not, and shall
cause its Subsidiaries not to, contract for, purchase or make any expenditure or
commitments for Capital Expenditures in the fiscal year ending on December 31,
2015 in an aggregate amount in excess of $2,782,459 or in any fiscal year ending
after December 31, 2015 in an aggregate amount in excess of $2,750,000.
 
(e)           Minimum Parent EBITDA.  The Parent shall not permit Parent EBITDA,
measured as of the last day of each period of four consecutive fiscal quarters
beginning with the four consecutive fiscal quarters ending June 30, 2015, to be
less than the amount of EBITDA for such period.”
 
4. Conditions of Effectiveness.  This Amendment shall become effective upon
satisfaction of the following conditions precedent:  Agent shall have received
(i) four (4) copies of this Amendment executed by Credit Parties and Required
Lenders, and (ii) payment of Lenders’ costs and expenses, including reasonably
attorneys’ fees and expenses in connection with this Amendment.
 
5. Representations and Warranties.  Each Credit Party hereby represents and
warrants as follows:
 
(a) This Amendment and the Loan Agreement constitute legal, valid and binding
obligations of each Credit Party and are enforceable against each Credit Party
in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, arrangement, fraudulent conveyance or
transfer, moratorium or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally or by general
principles of equity.
 
(b) Upon the effectiveness of this Amendment, each Credit Party hereby reaffirms
all covenants, representations and warranties made in the Loan Agreement, as
amended hereby, and agrees that all such covenants, representations and
warranties shall be deemed to have been remade as of the effective date of this
Amendment.
 
(c) No Event of Default or Default has occurred and is continuing immediately
prior to giving effect to this Amendment other than the Specified Event of
Default, and no Event of Default or Default has occurred and is continuing or
would exist after giving effect to this Amendment.
 
 
1

--------------------------------------------------------------------------------

 
 
(d) No Credit Party has any defense, counterclaim or offset with respect to the
Loan Agreement.
 
6. Effect on the Loan Agreement.
 
(a) The Loan Agreement, and all other documents, instruments and agreements
executed and/or delivered in connection therewith, as amended hereby, shall
remain in full force and effect, and are hereby ratified and confirmed.
 
(b) Except as expressly provided in Sections 2 and 3, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver or other
modification of any right, power or remedy of Agent or Lenders, nor constitute a
waiver or other modification of any provision of the Loan Agreement, or any
other documents, instruments or agreements executed and/or delivered under or in
connection therewith.
 
(c) This Amendment shall be a Transaction Document for all purposes under the
Loan Agreement.
 
(d) This Amendment applies solely with respect to the Specified Default and does
not apply to, or constitute a waiver or other modification of, any other Default
or Event of Default that exists or may exist under the Loan Agreement or any of
the other Transaction Documents, including, without limitation, the Credit
Parties’ failure to comply with the covenant set forth in Section 9.15(c) of the
Loan Agreement, as modified hereby.  Except with respect to the Specified
Default, such modification does not (x) constitute a waiver of compliance by any
Credit Party with respect to any other term, provision or condition of the Loan
Agreement or any other Transaction Document, or any other instrument or
agreement referred to therein; or (y) prejudice any right or remedy that the
Lenders and Agent may now have or may have in the future under or in connection
with the Loan Agreement or any other Transaction Document.
 
7. GOVERNING LAW.  THIS AMENDMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT
OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN
THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.
 
8. Release.  In consideration of the agreements of Agent and Lenders contained
herein, each Credit Party on behalf of itself and its successors, assigns, and
other legal representatives, hereby, jointly and severally, absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and each Lender, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives and their respective successors and
assigns (Agent, each Lender and all such other parties being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, whether liquidated or unliquidated,
matured or unmatured, asserted or unasserted, fixed or contingent, foreseen or
unforeseen and anticipated or unanticipated, which such Credit Party, or any of
its successors, assigns, or other legal representatives and its successors and
assigns may now or hereafter own, hold, have or claim to have against the
Releasees or any of them for, upon, or by reason of any nature, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment, in relation to, or in any way in connection with the Loan Agreement,
as amended and supplemented through the date hereof, this Amendment and the
Transaction Documents.
 
9. Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
10. Counterparts; Facsimile.  This Amendment may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile transmission or
electronic transmission of a “pdf” or similar file shall be deemed to be an
original signature hereto.
 
 
[Signature Pages Follows]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.
 

Borrower: FUSION NBS ACQUISITION CORP.            
By:
/s/ Gordon Hutchins, Jr.     Name: Gordon Hutchins, Jr.     Title: President    
     
Guarantors:
FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.
           
By:
/s/ Gordon Hutchins, Jr.     Name: Gordon Hutchins, Jr.     Title: President    
        NETWORK BILLING SYSTEMS, LLC            
By:
/s/ Gordon Hutchins, Jr.     Name: Gordon Hutchins, Jr.     Title: President    
        FUSION BVX LLC            
By:
/s/ Gordon Hutchins, Jr.     Name: Gordon Hutchins, Jr.     Title: President    
        FUSION PTC ACQUISITION, INC.            
By:
/s/ Gordon Hutchins, Jr.     Name: Gordon Hutchins, Jr.     Title: President    
        PINGTONE COMMUNICATIONS, INC.            
By:
/s/ Gordon Hutchins, Jr.     Name: Gordon Hutchins, Jr.     Title: President  

 
[signature page to waiver and first amendment to second amended and restated
securities purchase agreement and security agreement]
 
 
3

--------------------------------------------------------------------------------

 
 
 
Lenders:
PRAESIDIAN CAPITAL OPPORTUNITY FUND III, L.P.
         
 
By:
Capital Opportunity GP III, LLC,       its General Partner            
By:
/s/ Jason D. Dratell     Name: Jason D. Dratell     Title: Manager            
PRAESIDIAN CAPITAL OPPORTUNITY FUND III-A, L.P.
           
By:
Praesidian Capital Opportunity GP III-A, LLC,       its General Partner        
   
By:
/s/ Jason D. Dratell     Name:  Jason D. Dratell     Title: Manager            
PLEXUS FUND II, LP            
By:
Plexus Fund II GP,       its General Partner            
By:
/s/ Robert R. Anders, Jr.     Name: Robert R. Anders, Jr.     Title: PTR        
    PLEXUS FUND III, L.P.            
By:
Plexus Fund III GP, LLC       its General Partner            
By:
/s/ Robert R. Anders, Jr.     Name: Robert R. Anders, Jr.     Title: PTR        
         

 
[signature page to waiver and first amendment to second amended and restated
securities purchase agreement and security agreement]


 
4

--------------------------------------------------------------------------------

 
 

  PLEXUS FUND QP III, L.P.          
 
By:
Plexus Fund III GP, LLC       its General Partner            
By:
/s/ Robert R. Anders, Jr.     Name: Robert R. Anders, Jr.     Title: PTR        
   
UNITED INSURANCE COMPANY OF AMERICA
           
By:
/s/ John Boschelli     Name: John Boschelli     Title: Assistant Treasurer      
   

 
[signature page to waiver and first amendment to second amended and restated
securities purchase agreement and security agreement]
 
 
5

--------------------------------------------------------------------------------

 
 
Agent:
PRAESIDIAN CAPITAL OPPORTUNITY FUND III, L.P.
           
By:
Praesidian Capital Opportunity GP III, LLC,       its General Partner          
 
By:
/s/ Jason D. Dratell     Name: Jason D. Dratell     Title: Manager              
           

 




[signature page to waiver and first amendment to second amended and restated
securities purchase agreement and security agreement]
 
 
6

--------------------------------------------------------------------------------